Case 5:21-mj-01036-PRL Document 9 Filed 02/18/21 Page 1 of 4 PageID 61




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION

UNITED STATES OF AMERICA

v.                                     CASE NOS. 5:21-mj-1035-PRL
                                                 5:21-mj-1036-PRL
CONNIE MEGGS
KELLY MEGGS

     MOTION TO CONTINUE PRELIMINARY AND DETENTION
                      HEARINGS

      1.     Defendants Kelly Meggs and Connie Meggs are charged by federal

criminal complaint with three felony offenses and one misdemeanor offense.

They are currently scheduled for a preliminary hearing and detention hearing

related to these allegations on February 18, 2021, although the specific time of

the hearings has not yet been set.

      2.     The offenses that the defendants are charged with, as well as the

facts underlying these offenses, are extremely serious. The defendants face up

to 36 years in federal prison if convicted as charged in the complaint. One of

the counts, 18 U.S.C. § 1361 (Destruction of Government Property) meets the

criteria for a federal crime of terrorism under 18 U.S.C. § 2332b(g)(5).

Accordingly, a presumption of detention applies under 18 U.S.C.

§ 3142(e)(3)(C).

      3.     These offenses are part of a national effort to charge and
Case 5:21-mj-01036-PRL Document 9 Filed 02/18/21 Page 2 of 4 PageID 62




apprehend individuals charged with committing crimes in connection to the

events in Washington, D.C. of January 6, 2021. Because of the nationwide

scope of this ongoing effort, the availability of agents with sufficient firsthand

knowledge to provide live testimony as required for a preliminary hearing is

limited at short notice. Furthermore, due to the extent and nature of the

evidence (including phone records, electronic communications, geolocation

data, financial records, and co-conspirator statements) likely to be highly

relevant to the issue of pretrial detention, the undersigned requests a brief

continuance to confer further with colleagues and investigators in the

originating district.

       4.     On the above bases, the United States requests a brief continuance

of the hearing for two business days, until Monday, February 22, 2021. The

United States requests this continuance not for dilatory purposes, but because

the undersigned believes in good faith that this is the shortest period of delay

that will ensure that the United States will be able to make the most full and

complete presentation possible on the issues of detention and probable cause,

maximizing the accurate information available to the Court in rendering this

decision.

       5.     The undersigned has conferred with David Wilson, Esquire,

attorney for Kelly Meggs, who has indicated that he opposes the requested




                                        2
Case 5:21-mj-01036-PRL Document 9 Filed 02/18/21 Page 3 of 4 PageID 63




continuance. The undersigned has also attempted to contact Christine Bird,

attorney for Connie Meggs, but has been unable to make contact with her to

convey her position to the Court.1

      6.     Federal Rule of Criminal Procedure 5.1(c) requires only that the

preliminary hearing be conducted within a “reasonable time” but no later than

14 days after the initial appearance of an in-custody defendant, except upon a

showing of good cause. 18 U.S.C. § 3142(f)(2) provides for a continuance of a

detention hearing for up to three days (not including weekends or holiday) upon

request of the United States, or for up to five days upon request of the defendant.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                  By:    /s/ William S. Hamilton
                                         WILLIAM S. HAMILTON
                                         Assistant United States Attorney
                                         Florida Bar No. 95045
                                         35 SE 1st Avenue, Suite 300
                                         Ocala, Florida 34471
                                         Telephone: (352) 547-3600
                                         Facsimile: (352) 547-3623
                                         E-mail:william.s.hamilton@usdoj.gov




1 The undersigned does not imply in any way that Ms. Bird has been anything other
than diligent and swift in her communications with the United States.
Unfortunately, she is in hearings for most of the day and is unable to communicate
with the undersigned on this issue due to those obligations.



                                         3
Case 5:21-mj-01036-PRL Document 9 Filed 02/18/21 Page 4 of 4 PageID 64




U.S. v. Connie Meggs, Kelly Meggs                Case Nos. 5:21-mj-1035-PRL
                                                          5:21-mj-1036-PRL

                        CERTIFICATE OF SERVICE

       I hereby certify that on February 18, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to the following:

              Christine Bird, Esquire
              David Wilson, Esquire



                                   By:    /s/ William S. Hamilton
                                          WILLIAM S. HAMILTON
                                          Assistant United States Attorney
                                          Florida Bar No. 95045
                                          35 SE 1st Avenue, Suite 300
                                          Ocala, Florida 34471
                                          Telephone: (352) 547-3600
                                          Facsimile: (352) 547-3623
                                          E-mail:william.s.hamilton@usdoj.gov
